DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 12/22/2021.
Claims 21-40 are pending, with claims 1-20 being cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/22/2021 has been considered by Examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,240,734. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the noted claims of the instant application are recited in the noted claims of the 11,240,734 patent (see the correspondence table below). 
Instant Application
U.S. Patent No. 11,240,734
21. A method for preventing a wireless device from rejecting BSS transition management (BTM) steering in a wireless network, the method comprising: preparing a list of network-preferred access points in the wireless network for the wireless device to connect to the wireless network; creating a modified list by adding at least one client-preferred access point for the wireless device to the list of network-preferred access points; blacklisting the wireless device from connecting to the at least one client-preferred access point in the modified list; and providing the modified list to a current access point.
22. The method of claim 21, further comprising: determining that the wireless device should be steered away from the current access point of the wireless device; preparing a BTM steering message based on the modified list; and sending the BTM steering message to the wireless device.
23. The method of claim 21, further comprising: determining that the list of network-preferred access points does not include the at least one client-preferred access point.
24. The method of claim 23, further comprising: determining that the at least one client-preferred access point is known.
25. The method of claim 21, further comprising: preparing a BTM steering message based on the modified list; sending the BTM steering message to the wireless device; and receiving a rejection of the BTM steering message from the wireless device, wherein the rejection is received because the BTM steering message included no client-preferred access points; and wherein the creating the modified list is performed after the rejection is received.
26. The method of claim 25, wherein: the rejection includes a list of client-preferred access points; and creating the modified list comprises: adding, from the list of client-preferred access points included in the rejection, the at least one client-preferred access point.
27. The method of claim 21, further comprising: preparing a BTM steering message based on the modified list; sending the BTM steering message to the wireless device; and monitoring connectivity of the wireless device to determine whether the BTM steering message resulted in a successful BTM steering.
28. The method of claim 27, further comprising: whitelisting the wireless device for connecting to the at least one client-preferred access point from which it was previously blacklisted subsequent to the successful BTM steering.
29. The method of claim 21, further comprising: tracking a length of time that the wireless device is disconnected from the wireless network.
30. The method of claim 29, further comprising: when the length of time is longer than a defined period of time, whitelisting the wireless device for connecting to all the access points in the wireless network.
31. The method of claim 29, further comprising, when the length of time is longer than a defined period of time, whitelisting the wireless device for connecting to the at least one client-preferred access point.
32. A device for preventing a wireless device from rejecting BSS transition management (BTM) steering in a wireless network, the device comprising: a interface to communicate with one or more wireless access points associated with the wireless network; a processor communicatively coupled to a memory for storing network configuration information and network connectivity information; and a computer-readable storage medium storing instructions that when executed by the processor cause the processor to: prepare a list of network-preferred access points in the wireless network for the wireless device to connect to the wireless network; create a modified list by adding at least one client-preferred access point for the wireless device to the list of network-preferred access points; blacklist the wireless device from connecting to the at least one client-preferred access point in the modified list; and provide the modified list to a current access point.

33. The device of claim 32, wherein when the instructions are executed they cause the processor to: instruct the current access point to prepare a BTM steering message based on the modified list and to send the BTM steering message to the wireless device; receive a rejection of the BTM steering message from the wireless device, wherein the rejection is received because no client-preferred access points were included in the BTM steering message, and create the modified list after the rejection is received.
34. The device of claim 33, wherein when the instructions are executed they cause the processor to: monitor connectivity of the wireless device to determine whether the BTM steering message resulted in a successful BTM steering; and whitelist the wireless device for connecting to the at least one client-preferred access point from which it was previously blacklisted subsequent to the successful BTM steering.
35. The device of claim 32, wherein when the instructions are executed they cause the processor to: track a length of time the wireless device is disconnected from the network; and when the length of time is longer than a defined period of time, whitelist the wireless device for connecting to either of: all the access points in the network, or the at least one client-preferred access point.
36. A wireless network comprising: a plurality of access points to enable wireless devices to connect to the wireless network; and a network controller to control operation of the wireless network including preventing a wireless device from rejecting BSS transition management (BTM) steering by: preparing a list of network-preferred access points in the wireless network for the wireless device to connect to the wireless network; creating a modified list by adding at least one client-preferred access point for the wireless device to the list of network-preferred access points; blacklisting the wireless device from connecting to the at least one client-preferred access point in the modified list; and providing the modified list to a current access point in the plurality of access points.
37. The wireless network of claim 36, wherein the network controller further prevents the wireless device from rejecting BTM steering by: instructing the current access point to prepare a BTM steering message based on the modified list and to send the BTM steering message to the wireless device; receiving a rejection of the BTM steering message from the wireless device, wherein the rejection is received because no client-preferred access points were included in the BTM steering message, and creating the modified list after the rejection is received.
38. The wireless network of claim 37, wherein the network controller further prevents the wireless device from rejecting BTM steering by: monitoring connectivity of the wireless device to determine whether the BTM steering message resulted in a successful BTM steering; and whitelisting the wireless device for connecting to the at least one client-preferred access point from which it was previously blacklisted subsequent to the successful BTM steering.
39. The wireless network of claim 36, wherein the network controller further prevents the wireless device from rejecting BTM steering by: tracking a length of time the wireless device is disconnected from the network; and when the length of time is longer than a defined period of time, whitelisting the wireless device for connecting to either of: all the access points in the network, or the at least one client-preferred access point.
40. The wireless network of claim 36, wherein one of the plurality of access points is a network gateway and the network controller operates in the network gateway.
1. A method for preventing a wireless device from rejecting BSS transition management (BTM) steering in a wireless network, the method comprising: preparing a list of network-preferred access points in the wireless network for the wireless device to connect to the wireless network; creating a modified list by adding at least one client-preferred access point for the wireless device to the list of network-preferred access points; preparing a BTM steering message utilizing the modified list; blacklisting the wireless device from connecting to the at least one client-preferred access point; and sending the BTM steering message to the wireless device.
2. The method of claim 1, further comprising: determining that the wireless device should be steered away from a current access point of the wireless device.
3. The method of claim 1, further comprising: determining that the list of network-preferred access points does not include the at least one client-preferred access point.
4. The method of claim 3, further comprising: determining that the at least one client-preferred access point is known.
5. The method of claim 1, further comprising: receiving a rejection of the BTM steering message from the wireless device, wherein the rejection is received because the BTM steering message included no client-preferred access points; and wherein the creating the modified list is performed after the rejection is received.

6. The method of claim 5, wherein: the rejection includes a list of client-preferred access points; and creating the modified list comprises: adding, from the list of client-preferred access points included in the rejection, the at least one client-preferred access point.
7. The method of claim 1, further comprising: monitoring connectivity of the wireless device to determine whether the BTM steering message resulted in a successful BTM steering.


8. The method of claim 7, further comprising: whitelisting the wireless device for connecting to the at least one client-preferred access point from which it was previously blacklisted subsequent to the successful BTM steering.
9. The method of claim 1, further comprising: tracking a length of time that the wireless device is disconnected from the wireless network.
10. The method of claim 9, further comprising: when the length of time is longer than a defined period of time, whitelisting the wireless device for connecting to all the access points in the wireless network.
11. The method of claim 9, further comprising, when the length of time is longer than a defined period of time, whitelisting the wireless device for connecting to the at least one client-preferred access point.
12. A device for preventing a wireless device from rejecting BSS transition management (BTM) steering in a wireless network, the device comprising: a wired interface to communicate with one or more wireless access points associated with the wireless network; a processor communicatively coupled to a memory for storing network configuration information and network connectivity information; and a computer-readable storage medium storing instructions that when executed by the processor cause the processor to: prepare a list of network-preferred access points in the wireless network for the wireless device to connect to the wireless network; create a modified list by adding at least one client-preferred access point for the wireless device to the list of network-preferred access points; instruct a current access point to prepare a BTM steering message utilizing the modified list and to send the BTM steering message to the wireless device; and blacklist the wireless device from connecting to the at least one client-preferred access point.
13. The device of claim 12, wherein when the instructions are executed they cause the processor to: receive a rejection of the BTM steering message from the wireless device, wherein the rejection is received because no client-preferred access points were included in the BTM steering message, and create the modified list after the rejection is received.

14. The device of claim 12, wherein when the instructions are executed they cause the processor to: monitor connectivity of the wireless device to determine whether the BTM steering message resulted in a successful BTM steering; and whitelist the wireless device for connecting to the at least one client-preferred access point from which it was previously blacklisted subsequent to the successful BTM steering.
15. The device of claim 12, wherein when the instructions are executed they cause the processor to: track a length of time the wireless device is disconnected from the network; and when the length of time is longer than a defined period of time, whitelist the wireless device for connecting to either of: all the access points in the network, or the at least one client-preferred access point.
16. A wireless network comprising: a plurality of access points to enable wireless devices to connect to the wireless network; and a network controller to control operation of the wireless network including preventing a wireless device from rejecting BSS transition management (BTM) steering by: preparing a list of network-preferred access points in the wireless network for the wireless device to connect to the wireless network; creating a modified list by adding at least one client-preferred access point for the wireless device to the list of network-preferred access points; instructing a current access point to prepare a BTM steering message utilizing the modified list and to send the BTM steering message to the wireless device; and blacklisting the wireless device from connecting to the at least one client-preferred access point.
17. The wireless network of claim 16, wherein the network controller further prevents the wireless device from rejecting BTM steering by: receiving a rejection of the BTM steering message from the wireless device, wherein the rejection is received because no client-preferred access points were included in the BTM steering message, and creating the modified list after the rejection is received.


18. The wireless network of claim 16, wherein the network controller further prevents the wireless device from rejecting BTM steering by: monitoring connectivity of the wireless device to determine whether the BTM steering message resulted in a successful BTM steering; and whitelisting the wireless device for connecting to the at least one client-preferred access point from which it was previously blacklisted subsequent to the successful BTM steering.
19. The wireless network of claim 16, wherein the network controller further prevents the wireless device from rejecting BTM steering by: tracking a length of time the wireless device is disconnected from the network; and when the length of time is longer than a defined period of time, whitelisting the wireless device for connecting to either of: all the access points in the network, or the at least one client-preferred access point.
20. The wireless network of claim 16, wherein one of the plurality of access points is a network gateway and the network controller operates in the network gateway.




Allowable Subject Matter
Claims 21-40 are allowed, subject to correction of the noted double patenting rejections.
 	The following is an examiner’s statement of reasons for allowance:

A full search was conducted and the features of the instant claims were not found to be in any reasonable combination of the prior art. 

Claim 1 recites preparing a list of network-preferred access points in the wireless network for the wireless device to connect to the wireless network; creating a modified list by adding at least one client-preferred access point for the wireless device to the list of network-preferred access points;; blacklisting the wireless device from connecting to the at least one client-preferred access point; and providing the modified list to a current access point.

The closest prior art consists of Taskin (USPAN 2018/0352497) and Liu (USPAN 2011/0171933)
Taskin, in paragraph 99, discloses steering STAs to Aps based on CSD information, such as blacklists or by utilizing IEEE 802.11v BSS transition management request frames.
Liu, in paragraphs 7-13, discloses user-side white lists and network-side white lists.
However, Taskin and Liu do not disclose, suggest, or render obvious the limitations of claim 1 reciting creating a modified list by adding at least one client-preferred access point for the wireless device to the list of network-preferred access points; blacklisting the wireless device from connecting to the at least one client-preferred access point.
Claims 2-11 are allowed by virtue of being dependent on claim 1.
Claims 12-20 are allowed for the same reasons as described above with respect to claims 1-11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412